ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	In the applicant’s application filed on 12/22/2020, the Specification, the Abstract, the claims and the Drawings were received. The IDS received on 12/22/2020 has been considered. 

Priority
3.	This application is a continuation of US patent application 11/559,700, filed on Mar. 13, 2019, now US Patent 10,916,337. 

Allowed Claims
4.        After a thorough review of the claims and the applicant’s specification and performing an updated search of applicable prior art, pending claims 1-20 are in condition for allowance.

Reasons for Allowance
5. 	The following is an examiner’s statement of reasons for allowance: Independent claims 1, and 14 are allowable over the prior art of record. The remaining claims are dependent of claims 1, or 14 respectively, therefore, are allowed.

Regarding claim 1, the claim recites the limitations of: identify a set of patient identifiers in fields of a first header of a first medical scan; perform a header anonymization function on each of the set of patient identifiers to generate a corresponding set of anonymized fields; generate a first de-identified medical scan by replacing the fields of the first header of the first medical scan with the corresponding set of anonymized fields; identify a first subset of patient identifiers of the set of patient identifiers in a medical report corresponding to the first medical scan by searching text of the medical report for the set of patient identifiers; perform a text anonymization function on the first subset of patient identifiers to generate corresponding anonymized placeholder text for each of the first subset of patient identifiers; identify a second subset of patient identifiers of the set of patient identifiers in image data of the first medical scan by performing an image analysis function on the image data of the first medical scan, wherein the image analysis function includes searching the image data for the set of patient identifiers; determine an identifier type for each of the second subset of patient identifiers; select one of a plurality of image fiducials for each of the second subset of patient identifiers based on the identifier type; generate de-identified image data that includes the one of the plurality of image fiducials to obfuscate each of the second subset of patient identifiers; generate a de-identified medical report by replacing each of the first subset of patient identifiers with the corresponding anonymized placeholder text and wherein generating the first de-identified medical scan further includes replacing the image data of the first medical scan with the de-identified image data; and transmit, via a transmitter, the de-identified first medical scan and the de- identified medical report via a network. The combination of these features as cited in the claim are neither disclosed nor suggested by the prior art of record.

Regarding claim 14, the claim essentially incorporates the features of claim 1 and thus, is a unique combination of features that are not obvious over the art of record.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	TAKEDA, US 20190287686, discloses a system that includes a clinical database that stores clinical data in association with an internal identifier of a patient. An identifier conversion processor converts internal identifier associated with clinical data to an external identifier.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        8/2/2022